EXHIBIT 10.1

WNI/Tennessee, L.P.

P.O. Box 924133

Houston, Texas 77292-4133

 

RE:

Lease Dated:

October 2, 2003

 

Landlord:

WNI/Tennessee, L.P.

 

Tenant:

AF Services, LLC, a limited liability company as successor to

 

AF Services, Inc., a Delaware corporation

 

Premises:

Approximately 212,000 square feet in Landlord's

 

Southpoint Industrial Center, Memphis, Tennessee

 

Gentlemen:

 

Reference is made to the captioned Lease Contract dated October 2, 2003,
together with all subsequent amendments and extensions thereto, collectively
herein referred to as "Lease", for a term which shall terminate December 31,
2006. Tenant is hereby exercising the 1st option to extend the Lease for a
period of three (3) years commencing January 1, 2007 and continuing through
December 31, 2009 in accordance with the Addendum to Lease Agreement. Tenant’s
2nd option and 3rd option to extend the Lease for a period of three (3) years
each, as set forth in the Addendum to Lease Agreement, shall remain in full
force and effect. Therefore, the parties hereby agree as follows:

 

1.        This Renewal Letter, when executed by the parties extends said Lease
from January 1, 2007 through December 31, 2009, unless sooner terminated in
accordance with the terms of the Lease.

 

2.

The monthly Base Rent shall be as follows:

 

 

January 1, 2007 – December 31, 2009: $47,346.67 per month

 

3.        Provided Tenant is not then in default under the Lease Contract,
Landlord shall fund to Tenant the lesser of: (i) $30,000.00; or (ii) an amount
equal to Tenant's actual cost for interior modifications and/or refurbishment of
the existing office area in the Project (“Tenant’s Work”) (which may not include
any trade fixtures). Such sum shall be paid to Tenant upon receipt by Landlord
of paid contractors' invoices or receipts evidencing Tenant's actual cost of
Tenant’s Work.

 

4.        As of the effective date of this Renewal Letter and notwithstanding
anything to the contrary contained in Article 6.06 of the Lease Agreement,
Landlord hereby acknowledges Tenant will not be required to remove any
alterations, additions or improvement to the existing office configuration of
the Leased Premises.

 

Except as otherwise provided in this Renewal Letter, all of the terms and
provisions of the Lease shall be applicable during such extension period unless
any such interpretation is expressly negated. Tenant acknowledges that there are
no off-sets or defenses against enforcement of the Lease as of this date, and
Landlord is not in default of any obligation thereunder.

 

--------------------------------------------------------------------------------



WNI/Tennessee, L.P.

Page 2

 

 



 

THE SUBMISSION OF THIS DOCUMENT FOR EXAMINATION AND/OR EXECUTION HEREOF SHALL
BECOME EFFECTIVE ONLY UPON EXECUTION BY ALL PARTIES HERETO AND DELIVERY OF A
FULLY EXECUTED COUNTERPART BY LANDLORD TO THE OTHER PARTIES HERETO.

 

AGREED AND ACCEPTED on the date signed by Landlord set forth below.

 

ATTEST:

AF SERVICES, LLC,

 

a Delaware limited liability company

 

___________________________

Secretary

By:

/s/ Simon Abuyounes

 

Name:

Simon Abuyounes

Title: Manager  

 

 

TENANT

 

 

WNI/TENNESSEE, L.P.,

a Delaware limited partnership

 

By: WNI/Tennessee Holdings, Inc.,

 

a Delaware corporation,

 

General Partner

 

 

By:

/s/ Jeffrey A. Tucker

 

Name:

Jeffrey A. Tucker

Title: Sr. Vice President/General Counsel  

 

Date:

 

 

LANDLORD

 

LAC/LWA/KI

Revised 9/06/06 (THM)

P0400 LAF00SI01

 

CONSENT OF GUARANTOR

 

PC MALL, INC., Guarantor of the obligations of tenant by instrument dated
October 2, 2003 hereby consents to the foregoing Renewal Letter. Guarantor is
granting its consent for the sole purpose of providing comfort to Landlord and
such consent shall not be construed to create, or deemed to create, any right of
consent not expressly granted or required in the Guaranty. The terms and
provisions of said Guaranty shall remain in full force and effect and shall
apply to the Lease, as such Lease has been amended herein.

 

 

PC MALL, INC.

 

 

By:

/s/ Theodore R. Sanders

 

Name:

Theodore R. Sanders

 

Title:

Chief Financial Officer

 

GUARANTOR

 

 

 